Citation Nr: 1146060	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-02 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether a notice of disagreement filed in connection with the August 2006 rating decision denying service connection for a bilateral knee condition was timely.  

2.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral knee condition.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee condition.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee condition.  

5.  Whether a reduction in rating of bilateral hearing loss from 100 percent to noncompensably disabling, effective June 1, 2008, was proper.  

6.  Whether the severance of special monthly compensation effective June 1, 2008, was proper.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appeared at a June 2011 videoconference hearing by satellite via a San Antonio VA facility.  A transcript is associated with the claims file.  

The issues of whether new and material evidence has been received to reopen the issue of entitlement to service connection for bilateral knee conditions, entitlement to service connection for a low back disability, the propriety of a rating reduction for bilateral hearing loss, and the severance of special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection for a bilateral knee condition; an August 21, 2006 letter sent to the Veteran accompanying that rating decision notified him of his right to an appeal, and that he must file a notice of disagreement within a one-year period of that letter.  

2.  In the one-year period following the August 21, 2006 letter, no correspondence was received by the Veteran indicating disagreement with the August 2006 rating decision denying service connection for a bilateral knee condition.

3.  The Veteran's notice of disagreement with the August 2006 rating decision was received in January 2008. 


CONCLUSION OF LAW

A timely disagreement with the RO's August 2006 rating decision, which denied entitlement to service connection for bilateral knee disabilities, was not received by VA within the one-year appeal period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011).  However, where a claimant has failed to file a timely notice of disagreement, the Board must conclude that there is no reasonable possibility that providing additional assistance would aid in substantiating the underlying claim.  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103(a).  The statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based upon statutory interpretation, rather than consideration of factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143   (2001). 

An appeal to the Board consists of a timely filed notice of disagreement, submitted in writing and, after a Statement of the Case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

A notice of disagreement requires no special wording but must express dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  

Except as to simultaneously contested claims, a notice of disagreement initiating appeal of an RO decision must be filed within one year of the mailing of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  If a notice of disagreement is not timely filed, the action or determination of the RO becomes final and, in general, may not thereafter be reopened and allowed.  Id.  

The facts of the case are not in dispute.  Service connection for a bilateral knee condition was denied in an August 2006 rating decision.  An August 21, 2006 letter, enclosing a copy of the August 2006 rating decision, was sent to the Veteran and his representative at the last known address of the Veteran.  The letter included notification of the Veteran's appellate rights, to include his need to file a timely disagreement within a year, should he be dissatisfied with the RO's determination.  The record does not show that VA dispatched the notification to the incorrect address (i.e. the letter was not returned as undeliverable and VA had not been notified of another domiciliary address for the Veteran).  

In October 2006, the Veteran's representative filed a document with VA inquiring as to the status of the claim.  The Veteran submitted notice of a new address in October 2007.  A formal notice of disagreement with respect to the August 2006 rating decision was received by VA in January 2008.  This document, submitted by the Veteran's representative, stated that the date of the adverse RO decision was unknown to him, as he only knew it to be a denial based on access to a computerized database.  In February 2008, VA notified the Veteran and his representative that the notice of disagreement was not timely filed.  This appeal followed, the crux of which is the argument that the October 2006 status inquiry should be liberally construed as a notice of disagreement, or alternatively, should have put VA on notice that the representative had not received the results of the adverse rating decision.  

The Board finds that the October 2006 status inquiry does not qualify as a notice of disagreement.  While articulating a query as to the status of the claim, the October 2006 service organization letter did not expressly disagree with the determinations of the RO with respect to the issues decided in the August 2006 rating decision.  38 C.F.R. § 20.201.  This letter cannot, even by liberal interpretation, be considered to reflect disagreement with the August 2006 decision.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Moreover, and more importantly, there is no indication that the Veteran did not receive notification in August 2006.  According to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  As noted above, the record reflects that notice was sent to the last known address of record, and it does not show that VA dispatched the notification to the incorrect address.  Thus, the presumption of regularity applies; VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Even if the Veteran's representative did not receive notice, this does not excuse the Veteran from timely filing a notice of disagreement, or contacting his service organization so that they could file one on his behalf.  

no document expressing disagreement was received by VA within the one-year period following the August 21, 2006, notice letter accompanying the August 2006 rating decision denying service connection for a bilateral knee condition.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  On this basis, the Board finds that no timely notice of disagreement was filed with respect to the August 2006 rating decision, and the appeal must be denied.  



ORDER

The Veteran's notice of disagreement to the August 2006 rating decision denying service connection for a bilateral knee condition was not timely filed; the appeal of the denial of service connection for a bilateral knee condition is dismissed. 


REMAND

A November 2008 annotation in the record indicates that the Veteran had applied for benefits with the Social Security Administration (SSA).  When VA has actual notice that the appellant is receiving disability benefits from the SSA, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 263 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Because information provided to VA indicates that SSA benefits have been applied for, any records associated with this application must be obtained and associated with the claims file before any final adjudication can be made.

The most recent VA treatment records of record are dated in 2009.  At the Veteran's videoconference hearing in June 2011, he identified that he has had additional treatment at VA since this time.  Prior to any adjudication, all outstanding VA records must be obtained and associated with the claims file.  

As noted above, the Veteran's claim for service connection for bilateral knee conditions was denied in an August 2006 rating decision and the notice of disagreement with this rating action was received by the Board after the one-year appeal period had expired.  Accordingly, new and material evidence must be submitted before those issues can be adjudicated on the merits.  See 38 C.F.R. § 3.156.  With respect to those issues and to the Veteran's claim for service connection for a back disability, the Veteran contends that he injured his knees and low back while exiting a naval vessel into a landing craft, and that he did not seek treatment for pain in the back and knees while in service.  Despite this, the Veteran states that he had knee and back pain, and that he currently experiences chronic conditions in these anatomical areas.  The Veteran did serve in the Marine Corps, and thus there is the possibility of involvement in amphibious operations.  However, the Veteran's service personnel records, which would verify the claimed type of service with the Fleet Marine Force (i.e. was embarked on naval vessels), are not of record and must be obtained.  If, and only if, the service personnel records reflect such service, a VA examination to determine the etiology of these conditions must be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Veteran contends that the reduction of the assigned rating for his service-connected hearing loss was improper because it was based on an insufficient medical examination.  Specifically, he asserts that the October 2007 and January 2008 examinations were ones in which he was treated in an adversarial manner by the VA audiology clinicians, and in which he was uncomfortable in the testing situation due to his back condition.  Moreover, the Veteran asserts that he attempted to cooperate during his examinations, but did have difficulty hearing the tested tones.  The Veteran has asserted that he was told that another type of testing would be better for him, given his history of inconsistent results, and that he was scheduled for a new VA examination at some point following his Videoconference hearing in June 2011.  It is not apparent that any new VA examination report has been associated with the record.  Accordingly, if an audiological examination has yet to be conducted, the Veteran should be scheduled for one that involves any type of testing which could account and overcome his history of inconsistent results.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the issue of the severance of special monthly compensation is inextricably intertwined with resolution of the hearing loss claim, it must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the issues of whether new and material evidence has been received to reopen the issue of entitlement to service connection for bilateral knee conditions, entitlement to service connection for a low back disability, the propriety of a rating reduction for bilateral hearing loss, and the severance of special monthly compensation are REMANDED for the following actions:

1.  Contact SSA and request all records associated with the Veteran's claim for benefits from that agency; associate all records obtained with the claims file. 

2.  Obtain any outstanding VA treatment records dated from 2009 to the present (to include any compensation and pension examinations.  Should records not be available after an exhaustive search, notify the Veteran of these unavailable records, and make an annotation in the claims file.

3.  Obtain the Veteran's service personnel records, to include any documentation of service as a part of the Fleet Marine Force (FMF), and associated them with the claims file.

4.  Schedule the Veteran for a VA examination to determine the current severity of bilateral hearing loss.  Any testing which would help overcome the history of inconsistent results should be utilized.  If inconsistent reports are still reported, the examiner should note the source of such problems (i.e. if testing is inadequate or if malingering is present, etc.).  A detailed rationale should accompany all conclusions reached in the medical report.  

5.  Should the Veteran's personnel records document service with the Fleet Marine Forces, schedule the Veteran for a VA orthopedic examination to determine the etiology of his back and knee disabilities.  Specifically, the examiner should determine, after a complete physical examination, if it is at least as likely as not (50 percent or greater probability) that any chronic low back and bilateral knee disabilities had causal origin in active service, to include participation in amphibious operations and any falls experienced therein.  Should the knee disorders, if present, be found to be causally related to active service, the examiner should also opine as to if it is at least as likely as not that the bilateral knee conditions caused or aggravated a low back condition.  A detailed rationale should accompany all conclusions reached in the medical report.  

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

7.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. MACIEROWSKI
                     Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


